DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             JAMIE GORDON,
                                Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D17-0384

                                [August 3, 2017]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312010CF000561A.

   Daniel Tibbitt of the Law Office of Daniel J. Tibbitt, Miami, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed

GERBER, C.J., LEVINE and KUNTZ, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.